 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID ANTHONY AVILA,                              No. 2:18-cv-00163 JAM AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    M.D. McMAHON, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

18   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On November 26,

19   2019, defendant filed a Request to Modify the Pretrial Scheduling Order, asking the Court to

20   extend the Rule 26 expert disclosure, rebuttal expert disclosure and discovery cut-off deadline to

21   complete plaintiff’s deposition prior to Rule 26 expert disclosure. ECF No. 66. Defendant cited

22   plaintiff’s failure to respond to communications as both the reason the extension is necessary and

23   the reason the parties did not present a stipulation. ECF No. 66-1 at ¶ 4.

24          GOOD CAUSE HAVING BEEN SHOWN, defendant’s request is granted. The

25   Discovery and Scheduling Order is hereby amended as follows: Rule 26 expert disclosure date is

26   ////

27   ////

28   ////
                                                       1
 1   January 10, 24 2020; rebuttal expert disclosure is January 24, 2020; expert discovery completion
 2   date is February 21, 2020. All other dates remain the same.
 3          IT IS SO ORDERED.
 4   DATED: December 2, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
